DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 06/23/2021.  As directed by the amendment: claims 1-6, 8-12, and 18-20 have been amended, and claims 14-17 are withdrawn from consideration. Thus, claims 1-6, 8-12, and 18-20 are presently pending in this application.
The amendments to the claims have overcome the 112(f) interpretation.  The interpretation are withdrawn.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 06/23/2021, with respect to the rejection(s) of the claim(s) 1-5, 8, 11, 12, and 18 under 35 U.S.C. 102 and claims 6, 7, 9, and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references as the new primary reference Higgins is an integrally-molded medical device and combined with a secondary reference Lange, and Penny as stated below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the movement restriction portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner proposes to replace “the movement restriction portion” with “the ledge.”  For examining purposes, the Examiner is interpreting “the movement restriction portion” as “the ledge.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US Patent 4875481 A) in view Lange (US 6077258 A).
Regarding claim 1
but does not explicitly disclose an inner circumferential contact portion in contact with the inner circumferential face of the joint tube, and a circumferential wall of the joint tube comprises, at different positions in a circumferential direction, a pinching portion which is pinched by and between the outer circumferential contact portion and the inner circumferential contact portion.
However, Lange teaches a pinching portion (See Examiner’s Annotated Figure 2) that has an outer circumferential contact portion (See Examiner’s Annotated Figure 2) and an inner circumferential contact portion (See Examiner’s Annotated Figure 2) created by molding (paragraph 10 of Lange) a fixing member (Fig. 1, hub 46) over a flared proximal shaft (Fig. 1, 17) to create a pinching portion (See Examiner’s Annotated Figure 2), in which a tube (Fig. 1, proximal shaft 17) is pinched between the outer (See Examiner’s Annotated Figure 2) and inner (See Examiner’s Annotated Figure 2) circumferential contact portions
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Higgins with the teachings of Lange by having a fixing member molded over a joint tube with a flared proximal end to create a pinching portion with an inner and outer circumferential contact portions wherein a circumferential wall of the joint tube comprises, at different positions in a circumferential direction, a pinching portion which is pinched by and between the outer and inner circumferential contact portions in order to provide the proximal section more rigid to transmit the forces applied, but have the distal end more flexible to allow for better placement of the catheter. Having the distal section more flexible also creates a less traumatic section to contact the blood vessel. The distal end of the catheter is rotated, through the transmission of 
Furthermore, the device of Higgins in view of Lange teaches the limitation of an inner circumferential contact portion (See Examiner’s Annotated Figure 2) in contact with the inner circumferential face (See Examiner’s Annotated Figure 1) of the joint tube (Fig. 2, tubular strain relief member 28), and a circumferential wall (See Examiner’s Annotated Figure 1) of the joint tube (Fig. 2, tubular strain relief member 28), at different positions in a circumferential direction, a pinching portion (See Examiner’s Annotated Figure 2) which is pinched (as shown by Examiner’s Annotated Figure 2) by and between the outer (See Examiner’s Annotated Figure 2) and inner (See Examiner’s Annotated Figure 2) circumferential contact portions.  The Examiner also notes that the pinching and non-pinching portions in the circumferential direction are at different positions along the hub going from the proximal to the distal direction.

    PNG
    media_image1.png
    566
    472
    media_image1.png
    Greyscale


Examiner’s Annotated Figure 1 based on Figure 2 of Higgins


    PNG
    media_image2.png
    541
    417
    media_image2.png
    Greyscale

Examiner’s Annotated figure 2 based on Figure 1 of Lange
Regarding claim 2, Higgins in view of Lange teaches the medical device according to claim 1, Higgins in view of Lange further teaches wherein at a position where the pinching portion (See Examiner’s Annotated Figure 2) is formed, a thickness of the outer circumferential contact portion (See Examiner’s Annotated Figure 2) in a radial direction of the joint tube (Fig. 2, tubular strain relief member 28 of Higgins) is thicker than a thickness of the inner circumferential contact portion (See Examiner’s Annotated Figure 2) in the radial direction (as shown in the Examiner’s Annotated Figure 2).
Regarding claim 3, Higgins in view of Lange teaches the medical device according to claim 2, Higgins in view of Lange further teaches wherein a minimum inner diameter (See Examiner’s Annotated Figure 3) of the outer circumferential contact portion (See Examiner’s 


    PNG
    media_image3.png
    638
    404
    media_image3.png
    Greyscale


Examiner’s Annotated figure 3 based on Figure 1 of Lange
Regarding claim 4, Higgins in view of Lange teaches the medical device according to claim 2, Higgins further discloses wherein the outer circumferential contact portion (See Examiner’s Annotated Figure 1) covers the outer circumferential face (See Examiner’s Annotated Figure 1) of the joint tube (Fig. 2, tubular strain relief member 28 of Higgins) in a whole region (the whole region is shown to be the contact between the outer circumferential 
Regarding claim 5, Higgins in view of Lange teaches the medical device according to claim 1, Higgins in view of Lange wherein the outer circumferential contact portion (See Examiner’s Annotated Figure 2) is longer toward a second end (See Examiner’s Annotated Figure 1) of the joint tube (Fig. 2, tubular strain relief member 28 of Higgins) than the inner circumferential contact portion (See Examiner’s Annotated Figure 2), wherein the second end (See Examiner’s Annotated Figure 1) of the joint tube (Fig. 2, tubular strain relief member 28 of Higgins) is disposed opposite the first end (See Examiner’s Annotated Figure 1) of the joint tube (Fig. 2, tubular strain relief member 28 of Higgins).
Regarding claim 8, Higgins discloses an integrally-molded (Col. 3, lns. 12-18 of Higgins) medical device (Fig. 1-3), comprising: a joint tube (Fig. 2, tubular strain relief member 28) comprising an inner circumferential face (See Examiner’s Annotated Figure 1) and an outer circumferential face (See Examiner’s Annotated Figure 1); a medical tube (Fig. 2, catheter 12) joined to the inner circumferential face (See Examiner’s Annotated Figure 1) of the joint tube (Fig. 2, tubular strain relief member 28); and a fixing member (Fig. 2, hub 18) fixed (Col. 3, lns. 12-18 of Higgins) to a first end (See Examiner’s Annotated Figure 1) of the joint (Fig. 2, tubular strain relief member 28), the fixing member (Fig. 2, hub 18) comprising a medical connector (Fig. 2, hub 18), wherein the joint tube (Fig. 2, tubular strain relief member 28) connects the medical connector to the medical tube (Fig. 2, catheter 12), wherein the fixing member (Fig. 2, hub 18) comprises an outer circumferential contact portion (See Examiner’s Annotated Figure 1) in contact with the outer circumferential face (See Examiner’s Annotated Figure 1) of the 
However, Lange does teach this limitation of a pinching portion (See Examiner’s Annotated Figure 2) that has an outer circumferential contact portion (See Examiner’s Annotated Figure 2) and an inner circumferential contact portion (See Examiner’s Annotated Figure 2) created by molding (paragraph 10 of Lange) a fixing member (Fig. 1, hub 46) over a flared proximal shaft (Fig. 1, 17) to create a pinching portion (See Examiner’s Annotated Figure 2), in which a tube (Fig. 1, proximal shaft 17) is pinched between the outer (See Examiner’s Annotated Figure 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Higgins with the teachings of Lange by having a fixing member molded over a joint tube with a flared proximal end to create a pinching portion with an inner and outer circumferential contact portions wherein a circumferential wall of the joint tube comprises, at different positions in a circumferential direction, a pinching portion which is pinched by and between the outer and inner circumferential contact portions in order to provide the proximal section more rigid to transmit the forces applied, but have the distal end more flexible to allow for better placement 
Furthermore, the device of Higgins in view of Lange teaches the limitation of an inner circumferential contact portion (See Examiner’s Annotated Figure 2) in contact with the inner circumferential face (See Examiner’s Annotated Figure 1) of the joint tube (Fig. 2, tubular strain relief member 28), and a circumferential wall (See Examiner’s Annotated Figure 1) of the joint tube (Fig. 2, tubular strain relief member 28) comprises a pinching portion (See Examiner’s Annotated Figure 2) which is pinched (as shown by Examiner’s Annotated Figure 2) by the outer (See Examiner’s Annotated Figure 2) and inner (See Examiner’s Annotated Figure 2) circumferential contact portions, and at a position where the pinching portion (See Examiner’s Annotated Figure 2) is formed, a thickness of the outer circumferential contact portion (See Examiner’s Annotated Figure 2) in a radial direction of the joint tube is thicker than a thickness of the inner circumferential contact portion (See Examiner’s Annotated Figure 2) in the radial direction (as shown in the Examiner’s Annotated Figure 2).
Regarding claim 10, Higgins in view of Lange teaches the medical device according to claim 8, Higgins in view of Lange further teaches wherein the first end (See Examiner’s Annotated figure 1) of the joint tube (Fig. 2, tubular strain relief member 28 of Higgins) comprises a protruding portion (See Examiner’s Annotated Figure 4) that protrudes radially outward from the central axis (as shown in the Examiner’s Annotated Figure 4), and wherein the fixing member comprises a ledge (See Examiner’s Annotated Figure 4) which is in contact 

    PNG
    media_image4.png
    301
    527
    media_image4.png
    Greyscale

Examiner’s Annotated Figure 4 based on Figure 1 of Lange
Regarding claim 11, Higgins in view of Lange teaches the medical device according to claim 8, wherein a minimum inner diameter (See Examiner’s Annotated Figure 3) of the outer circumferential contact portion (See Examiner’s Annotated Figure 3) is smaller (as shown in the 
Regarding claim 12, Higgins in view of Lange teaches the medical device according to claim 8, Higgins in view of Lange further teaches wherein the circumferential wall (See Examiner’s Annotated Figure 1) of the joint tube (Fig. 2, tubular strain relief member 28) comprises, at different points in a circumferential direction, a series of pinching portions (See Examiner’s Annotated Figure 2) which are pinched (as shown by Examiner’s Annotated Figure 2) by and between the outer circumferential contact portion (See Examiner’s Annotated Figure 2) and the inner circumferential contact portion (See Examiner’s Annotated Figure 2), and a series of non-pinching portions (See Examiner’s Annotated Figure 1) which are in contact with the outer circumferential contact portion (See Examiner’s Annotated Figure 1) but not in contact with the inner circumferential contact portion (See Examiner’s Annotated Figure 2). The Examiner also notes that the pinching and non-pinching portions in the circumferential direction are at different positions along the hub going from the proximal to the distal direction show a series of pinching and non-pinching portions in series.
Regarding claim 18, Higgins in view of Lange teaches the medical device according to claim 1, Higgins in view of Lange further teaches wherein at a position where the pinching portion (See Examiner’s Annotated Figure 2) is formed, a thickness of the outer circumferential contact portion (See Examiner’s Annotated Figure 2) of the fixing member (Fig. 2, hub 18 of Higgins) in a radial direction of the joint tub
Regarding claim 19, Higgins in view of Lange teaches the medical device according to claim 1, Higgins in view of Lange further teaches wherein the first end of the joint (Fig. 2, tubular strain relief member 28 of Higgins) comprises a protruding portion (See Examiner’s Annotated Figure 4) that protrudes radially outward from the central axis (as shown in the Examiner’s Annotated Figure 4), and wherein the fixing member (Fig. 2, hub 18 of Higgins) comprises a ledge (See Examiner’s Annotated Figure 4) that is in contact with a face (See Examiner’s Annotated Figure 4) of the protruding portion (See Examiner’s Annotated Figure 4) of the joint tube (Fig. 2, tubular strain relief member 28 of Higgins).
Regarding claim 20.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US Patent 4875481 A) in view Lange (US 6077258 A) in further view of Penny (US PG Pub 20150001845 A1).
Regarding claim 6, Higgins in view of Lange teaches the medical device according to claim 1, Higgins further discloses wherein the fixing member (Fig. 2, hub 18 of Higgins) comprises: a body portion (See Examiner’s Annotated figure 3) molded (Col. 3, lns. 12-18 of Higgins) at a position overlapping the first end (See Examiner’s Annotated figure 1) of the joint tube (Fig. 2, tubular strain relief member 28 of Higgins) in a central axis direction (The Examiner notes that the central axis direction is the proximal/distal direction of the device.) of the joint tube (Fig. 2, tubular strain relief member 28 of Higgins); a head portion (See Examiner’s Annotated figure 3) extending in the central axis direction (The Examiner notes that the central axis direction is the proximal/distal direction of the device.) from the body portion (See Examiner’s Annotated figure 3) and molded (Col. 3, lns. 12-18 of Higgins) at a position that is not overlapping th
However, Penny teaches that a gate portion, when injection molded, is located on the head portion of a fixing member (See Examiner’s Annotated Figure 4).


    PNG
    media_image5.png
    541
    419
    media_image5.png
    Greyscale

Examiner’s Annotated Figure 4 based on Figure 5 of Penny

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Bonnet with the gate portion disposed on the head portion in order to provide sufficient structure for the element to be molded using a typical injection molding process.
Additionally, the product-by-process limitation of “wherein the gate portion is used during integral molding of the fixing member to the joint tube” would not be expected to 
Regarding claim 7, Higgins in view of Lange in further view of Penny teaches the medical device according to claim 6, Higgins further discloses wherein a volume of the head portion (See Examiner’s Annotated figure 3) is larger than a volume of the body portion (See Examiner’s Annotated figure 3).  The Examiner notes that the volume of the head and body portions of the medical device is shown in the Examiner’s Annotated Figure 3.
Regarding claim 9, Higgins in view of Lange teaches the medical device according to claim 8, Higgins further discloses wherein the fixing member (Fig. 2, hub 18 of Higgins) comprises: a body portion (See Examiner’s Annotated figure 3) provided (Col. 3, lns. 12-18 of Higgins) at a position overlapping the first end (See Examiner’s Annotated figure 1) of the joint tube (Fig. 2, tubular strain relief member 28 of Higgins) in a central axis direction (The Examiner notes that the central axis direction is the proximal/distal direction of the device.) of the joint tube (Fig. 2, tubular strain relief member 28 of Higgins); a head portion (See Examiner’s Annotated figure 3) extending in the central axis direction (The Examiner notes that the central axis direction is the proximal/distal direction of the device.) from the body portion (See Examiner’s Annotated figure 3) and provided (Col. 3, lns. 12-18 of Higgins) at a position that is not overlapping the joint tube (Fig. 2, tubular strain relief member 28 of Higgins); but Higgins does not explicitly disclose a gate portion disposed in the head portion of the fixing member, wherein the gate portion is used during integral molding of the fixing member to the joint tube.
However, Penny teaches that a gate portion, when injection molded, is located on the head portion of a fixing member (See Examiner’s Annotated Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Bonnet with the gate portion disposed on the head portion in order to provide sufficient structure for the element to be molded using a typical injection molding process.
Additionally, the product-by-process limitation of “wherein the gate portion is used during integral molding of the fixing member to the joint tube” would not be expected to impart distinctive structural characteristics to the gate portion used during the integral molding of the fixing member to the joint tube.
Regarding claim 13, Higgins in view of Lange in further view of Penny teaches the medical device according to claim 9, Higgins further discloses wherein a volume of the head portion (See Examiner’s Annotated figure 3) is larger than a volume of the body portion (See Examiner’s Annotated figure 3).  The Examiner notes that the volume of the head and body portions of the medical device is shown in the Examiner’s Annotated Figure 3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
 
/LUKE J. EFTA/Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783